PER CURIAM.
The defendant James William Mead appeals his conviction for first degree murder entered below. His sole point on appeal is that the state failed to adduce sufficient evidence at trial to establish the essential element of premeditation herein. We reject this contention upon a holding that the defendant’s statement to the police, which was admitted in evidence below, adequately established the above-stated element of premeditation in this case. Sireci v. State, 399 So.2d 964, 967 (Fla.1981), cert. denied, 456 U.S. 984, 102 S.Ct. 2257, 72 L.Ed.2d 862 (1982).
Affirmed.